Citation Nr: 1630689	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  10-22 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a left knee disorder, to include as secondary to service-connected right knee disorder.

2.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected right knee disorder.

3.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected right knee disorder.

4. Entitlement to service connection for a sleep apnea, to include as secondary to service-connected right knee disorder.

5. Entitlement to a disability rating in excess of 10 percent for a posttraumatic right knee disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to May 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge in October 2012.  A transcript of the hearing is included in the claims file.  

In a June 2014 decision, in pertinent part, the Board found that the criteria for withdrawal of an appeal of the issue of entitlement to a temporary total evaluation because of hospital treatment in excess of 21 days for a service-connected disability by the Veteran had been met and the appeal as to this claim was dismissed.  The remaining matters on appeal were remanded for additional development.

The issues of service connection for a left knee disorder (on de novo review), a low back disorder and sleep apnea as well as an increased rating for a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed April 2001 rating decision denied the Veteran's claim of service connection for a left knee disorder, based essentially on a finding that there was no evidence of a relationship between his left knee disorder and his service-connected right knee disability, and no new and material evidence was received within one year of that decision.

2.  Evidence received since the April 2001 rating decision is not cumulative and redundant of other evidence previously of record and raises a reasonable possibility of substantiating the claim of service connection a left knee disorder.


CONCLUSION OF LAW

1.  The April 2001 rating decision that denied service connection claim for a left knee disorder is final.  38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).

2.  New and material evidence has been received sufficient to reopen the claim of service connection for a left knee disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Inasmuch as this decision grants the portion of the claim that is being addressed (reopens the claim), any notice or duty to assist omission is harmless.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108. 

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

An April 2001 rating decision denied service connection for a left knee condition as secondary to the service-connected right knee condition, based essentially on a finding that the evidence did not show that a left condition is related to the service-connected right knee condition.  He did not appeal this decision (or submit additional evidence in the year following) and the decision became final based on the evidence then of record.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

The evidence of record at the time of the April 2001 rating decision included the Veteran's service treatment records (STRs), which include an April 1972 treatment record (in connection with treatment for right knee complaints) noting that the Veteran reported having been hit in both knees by a barrel in mid-February; his contention that his left knee disorder is the result of his years of favoring his service-connected right knee and a January 2001 VA examination report providing a diagnosis of left knee degenerative joint disease and including the opinion that the Veteran's knee disorder are unrelated ("he is developing in either knee the same condition independently.")  

Evidence received since the April 2001 rating decision include the Veteran's hearing testimony which suggests that his left knee disorder is due to shifting his weight onto his left leg due pain in his service-connected right knee.  He further testified that his service-connected right knee causes him to be off balance (which has also caused his back disorder).  The evidence received since the April 2001 rating decision also includes an August 2014 knee and lower leg conditions examination report which notes that the Veteran reported having fallen 6-8 times during past 12 months due to instability in his right knee and a finding of right knee instability of station as well as right posterior instability on posterior drawer test (based on this examination report, a November 2014 rating decision granted service connection for right knee instability, rated 20 percent from August 27, 2014).  This evidence was not of record at the time of the prior rating decision, and is new.  The VA examination report is also "material," as it suggests that the falls caused by the Veteran's right knee instability may result in left knee injury, and raises a reasonable possibility of substantiating the Veteran's claim for service connection for a left knee disorder.  Accordingly, and in light of the "low threshold" standard for reopening endorsed by the Court in Shade, 24 Vet. App. at 110, the Board finds that the evidence received since the prior final rating decision is both new and material, and that the claim of service connection for a left knee disorder may be reopened. 

De novo consideration of the claim is addressed in the remand below.


ORDER

The appeal seeking to reopen a claim of service connection for a left knee disorder is granted.


REMAND

While further delay is regrettable, the Board finds that additional development is required prior to adjudicating the Veteran's claims.  

The STRs show that the Veteran sought treatment for back complaints and reported being hit in both knees by a barrel during service.  He has also testified that he was told "a couple of times" that he snored.  Alternatively, the Veteran claims that he has developed secondary left knee and back disorders as a result of balance problems due to his service-connected right knee disability.  In addition, VA treatment records show that he has been diagnosed with sleep apnea and he claims that his physical condition has caused "many sleepless" nights."  See April 2009 VA Form 21-4138, Statement in Support of Claim.  As such, he should be afforded an examination to determine the nature and etiology of his current left knee and low back disorders and sleep apnea.  

Regarding the matter of an increased rating for the service connected right knee, the most recent VA examination was in August 2014.  In consideration of the May 2016 Appellant's Post-Remand Brief noting that he had fallen 6-8 times during the prior 12 month period and requesting a new examination and in light of this remand, the Veteran should also be afforded an updated right knee examination.  

On remand, updated treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all providers of treatment he has received for his claimed knee, back and sleep complaints and to provide authorizations for VA to obtain records of any such private treatment.  After securing the necessary release, take all appropriate action to obtain the identified records.  Updated records of all VA treatment should be obtained.

2.  After any additional records are associated with the claims file, the AOJ should schedule the Veteran for VA examinations to determine the severity of his service-connected right knee disability as well as the nature and etiology of his left knee and low back disabilities and sleep apnea.  Any and all studies, tests, and evaluations deemed necessary by the examiner(s) should be performed, and the examiner(s) must obtain a complete history from the Veteran.

The examiner(s) is (are) requested to review all pertinent records associated with the claims file. 

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner(s) must provide opinions regarding the following inquiries:

(a)  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the Veteran's right knee disability, including arthritis and instability.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.

(b)  Based on the review of the record, the examiner is asked to address whether it is at least as likely as not (i.e. probability of at least 50 percent) that any currently diagnosed left knee disorder, low back disorder and/or sleep apnea is related to or had its onset in service.  The response to this question should specifically reflect consideration of the left knee injury, back treatment and report of snoring during service.  

(c)  If (b) is answered no, the examiner is asked to address whether it is at least as likely as not (i.e. probability of at least 50 percent) that any currently diagnosed left knee disorder, low back disorder and/or sleep apnea is proximately due to (caused by) the Veteran's service-connected right knee disability, including arthritis and instability.  

(d)  If (c) is answered no, the examiner is asked to address whether it is at least as likely as not (i.e. probability of at least 50 percent) that any currently diagnosed left knee disorder, low back disorder and/or sleep apnea has been aggravated by the Veteran's service-connected right knee disability, including arthritis and instability.  

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of left knee, low back and/or sleep apnea disability (i.e., a baseline) before the onset of the aggravation.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made

3.  After completing the above actions, readjudicate the claims on appeal.  If any benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


